               Case 1:18-cr-00199-JMF Document 14 Filed 07/28/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      18-CR-199 (JMF)
                                                                       :
EDWARD STUART CREEKMORE,                                               :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the circumstances surrounding COVID-19, the Court is still unable to hold the
upcoming conference in this case in person. Counsel are directed to confer and, within two business
days of this Order, submit a joint letter indicating their views on whether the proceeding should be
held or whether it should be adjourned again (and, if so, for how long).

       If either party believes that there is a need for a conference, counsel should indicate their views
on whether the Court can, consistent with the Constitution, the Federal Rules of Criminal Procedure,
the CARES Act, and any other applicable law, conduct the conference by telephone or video and, if
applicable, whether the Defendant consents to appearing in that manner and/or to waiving his/her
appearance altogether. If the Defendant is detained, counsel should also identify the facility in which
the Defendant is held. And if the Defendant is not detained, counsel should indicate whether the
Defendant would be capable of participating in a telephone or videoconference.

         After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
conference is cancelled and addressing any other relevant deadlines and information. If a conference is
held, it will either be before a different judge (if in person) or be held by telephone or video, and in
either case albeit perhaps at a different time. To that end, if counsel believe that a conference would be
appropriate, they should indicate in their joint letter dates and times during the week of the currently
scheduled conference that they would be available for a telephone or video conference. In the event
that the conference is held remotely, counsel should review and comply with the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-
m-furman.

        SO ORDERED.

Dated: July 28, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
